IN THE UNITED STATES COURT OF APPEALS

                        FOR THE FIFTH CIRCUIT


                           _______________
                             No. 95-30627
                           _______________


ROOSEVELT EFFERSON, Individually and
on behalf of Roosevelt Efferson III,
ANITA EFFERSON, Individually and on
behalf of Roosevelt Efferson III,
DIANE FARRIS, Individually and on
behalf of Ramsey Farris, JOANN
RICHMOND, Individually and on behalf
of Antonio Richmond,

                                Plaintiffs-Appellants,

          versus

SCHOOL BOARD OF CADDO PARISH, TERRY L.
TERRIL, ROSALIE EWING, MAXINE YOUNG,
AL LINDSEY, SOPHIA JONES, GLADYS K.
RHINEHART, CHARLES BURLISON,

                                Defendants-Appellees.

                     ___________________________

           Appeal from the United States District Court
               for the Western District of Louisiana
                             (94-CV-1787)
                    ____________________________
                           January 4, 1996
Before HIGGINBOTHAM and DUHE’, Circuit Judges, and SCHWARZER*,
District Judge.

PER CURIAM:**

    Plaintiffs seek to bypass the administrative process provided

     *
      District Judge of the Northern District of California,
sitting by designation.
     **
      Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
by the Individuals with Disabilities Education Act, urging that the

relief they seek is not available within the meaning of 20 U.S.C.

Sec. 1415(b) (1) (E).   The district court granted the school

board’s Rule 12 motion to dismiss.    We affirm.

     Plaintiffs sued on behalf of themselves and a class of other

students.   The complaint was filed under 42 U.S.C. Sec. 1983 and

other federal statutes seeking money damages and other equitable

relief, together with counsel fees.    Some of the plaintiffs are

presently enrolled in the special education program.   Attorney

fees are recoverable only under IDEA.

     We find nothing in this record to fault the decision of the

district court to dismiss the claims for failure to exhaust.

     AFFIRMED.